Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 


DETAILED OFFICE ACTION



Status of Claims

Claims 1-3, 5-13, 15-19 and 21 are allowed.
Claims 4, 14 and 20 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

As per Claim 1, 
A computer system for generating training datasets to training a model that is used to analyze a manufacturing process, the computer system comprising: non-transitory memory configured to store at least first and second base images; a processing system that includes at least one hardware processor, the processing system configured to: generate a plurality of training images that are each generated by combining the first and second base images together, wherein each of the plurality of images is generated by randomly varying a location of at least the first base image with respect to the second base image wherein the first base image is a accept user input to set at least one of a horizontal and vertical randomness factor, wherein the location of each of the plurality of instances of the seam image is further based on the accepted user input for the at least one of the horizontal and vertical randomness factor. 

As per Claim 13, 
 A non-transitory computer readable storage medium comprising an application program for use with a computer system that generates training datasets for neural networks, the application program comprising instructions that cause the computer system to: load a weld seam image and second image of a plate that is to be welded; generate a preparation image that includes at least two instances of the plate separated by a gap; (a) generate a training image by sequentially applying a plurality of instances of the weld seam image over the gap, wherein each successive one of the plurality of instances overlaps a prior instance, wherein a location at which each of the plurality of instances is applied over the gap is varied based on a randomness factor; and repeat (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images, wherein the randomness factor controls a location at which a corresponding instance is applied with respect to the gap in at least one of a vertical and horizontal direction. 

As per Claim 17, 
 A non-transitory computer readable storage medium comprising an application program for  use with a computer system that generates training datasets for neural networks, the repeat (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images; and accept user input to control how much the randomness factor applies to the location in at least one of a horizontal and vertical direction. 


As per Claim 19, 
 A method implemented on a computer for generating training datasets for neural networks, the method comprising: loading, from electronic memory, a weld seam image and second image of a plate that is to be welded; preparing a preparation image that includes at least two instances of the plate separated by a gap; (a) generating a training image by sequentially applying a plurality of instances of the weld seam image over the gap, wherein each successive one of the plurality of instances overlaps a prior instance, wherein a location at which each of the plurality of instances is applied over the gap is varied based on a randomness factor; and repeating (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images, wherein  the randomness factor controls a location at which a corresponding instance is applied with respect to the gap in at least one of a vertical and horizontal direction. 


Regarding Claim 1: Claim 1( amended with the limitations within claim 2)  is   rejected over Hsu (USPUB 20170032281) in view of Pesme et al. (USPUB 20160193681) teaches A computer system for generating training datasets to training a model that is used to analyze a " accept user input to set at least one of a horizontal and vertical randomness factor, wherein the location of each of the plurality of instances of the seam image is further based on the accepted user input for the at least one of the horizontal and vertical randomness factor.”

Regarding Claim 13: Claim 13 is   rejected over Hsu (USPUB 20170032281) in view of Pesme et al. (USPUB 20160193681) teaches A non-transitory computer readable storage medium comprising an application program for use with a computer system that generates training datasets for neural networks, the application program comprising instructions that cause the computer system to: load a weld seam image and second image of a plate that is to be welded; generate a preparation image that includes at least two instances of the plate separated by a gap; (a) generate a training image by sequentially applying a plurality of instances of the weld seam image over the gap, wherein each successive one of the plurality of instances overlaps a prior instance, wherein a location at which each of the plurality of instances is applied over the gap is varied based on a randomness factor; respectively (detailed rejection of the claim mentioned within Office Action dated 06/08/2021) within claim 13 ,  but does not teach the limitations  ( previously  objected allowable limitation of claim 14 within office action dated 06/08/2021) as mentioned within the claim  " repeat (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images, wherein the randomness factor controls a location at which a corresponding instance is applied with respect to the gap in at least one of a vertical and horizontal direction.”

Regarding Claim 17: The limitations within claim 17 were considered as allowable over prior art within Office Action dated 06/08/2021. The applicant amended claim 17 to independent for with limitations within claim 13 and objected allowable claim of claim 14.  The current limitations of claim 13 are taught by prior art  Hsu (USPUB 20170032281) in view of Pesme et al. (USPUB 20160193681) teaches A non-transitory computer readable storage medium comprising an application program for  use with a computer system that generates training datasets for neural networks, the application program comprising instructions that cause the system to :load a weld seam image and second image of a plate that is to be welded; generate a preparation image that includes at least two instances of the plate separated by a gap ( a) generate a training image by sequentially applying a plurality of instances of the weld seam image over the gap, wherein each successive one of the plurality of instances overlaps a prior instance, wherein a location at which each of the plurality of instances is applied over the gap is varied based on a randomness factor; respectively (detailed rejection of the claim mentioned within Office Action dated 06/08/2021) within claim 17 ,  but does not teach the limitations  ( previously  objected allowable limitation of claims 17 and 14 within office action dated 06/08/2021) as mentioned within the claim  " repeat (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images; and accept user input to control how much the randomness factor applies to the location in at least one of a horizontal and vertical direction.”

Regarding Claim 19: Claim 19 is   rejected over Hsu (USPUB 20170032281) in view of Pesme et al. (USPUB 20160193681) teaches A method implemented on a computer for generating training datasets for neural networks, the method comprising: loading, from electronic memory, a weld seam image and second image of a plate that is to be welded; preparing a preparation image that includes at least two instances of the plate separated by a gap; (a) generating a training image by sequentially applying a plurality of instances of the weld seam image over the gap, wherein each successive one of the plurality of instances overlaps a prior instance, wherein a location at which each of the plurality of instances is applied over the gap is varied based on a randomness factor; respectively (detailed rejection of the claim mentioned within Office Action dated 06/08/2021) within claim 19 ,  but does not teach the limitations  ( previously  objected allowable limitation of claim 20 within office action dated 06/08/2021) as mentioned within the claim  " repeating (a) to generate a plurality of training images that are varied due to application of the randomness factor to each one of the plurality of training images, wherein  the randomness factor controls a location at which a corresponding instance is applied with respect to the gap in at least one of a vertical and horizontal direction.”


Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637